Trial of this case in the District Court resulted in judgment for the plaintiff. Defendant, litigating in forma pauperis, appealed devolutively to this court. Thereafter, through appropriate proceedings in the lower court, its order authorizing defendant to litigate in this manner was set aside and annulled. A copy of the court's order to this effect has been filed in this court. Defendant made no effort to thereafter effectuate his appeal, but, on the contrary, there is now documentary evidence in the record that makes it clear he has abandoned the appeal. Therefore, for said reasons, the appeal taken herein by defendant is hereby dismissed as having been abandoned, and he is cast for all costs.